ORDER ACCEPTING RESIGNATION
Comes now Nickolas Morfas, an attorney subject to the disciplinary jurisdiction of *797this Court, and tenders his affidavit for resignation pursuant to Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that this affidavit meets the necessary elements set forth in Admission and Discipline Rule 28, Section 17 and, accordingly, such resignation should be accepted.
IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that Nickolas Morfas is hereby removed as a member of the Bar of this State and that the Clerk of this Court remove his name from the roll of attorneys. It is also Ordered that the Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement in the future.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspension.
All Justices concur.